81830: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33643: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81830


Short Caption:POTASI VS. PALOMINO CLUB, LLC C/W 81395Court:Supreme Court


Consolidated:81395*, 81830Related Case(s):74646, 81395


Lower Court Case(s):Clark Co. - Eighth Judicial District - A736249Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:11/17/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlexander PotasiJohn C. Courtney
							(LBC Law Group)
						


AppellantDerek FesolaiJohn C. Courtney
							(LBC Law Group)
						


RespondentAdam GentileMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentCraig ParksMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentHachiman, LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentLacy's LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						


RespondentPalomino Club, LLCMarc P. Cook
							(Cook & Kelesis)
						George P. Kelesis
							(Cook & Kelesis)
						





Docket Entries


DateTypeDescriptionPending?Document


09/23/2020Filing FeeFiling Fee due for Appeal. (SC)


09/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-34973




09/23/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-34978




10/02/2020MotionFiled Appellant's Motion to Consolidate Appellants' Motion to (1) Consolidate; and (2) Extend Time for Briefing (SC)20-36225




10/02/2020Filing FeeE-Payment $250.00 from John C. Courtney. (SC)


10/05/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-36412




10/06/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).20-36651




10/14/2020Order/ProceduralFiled Order Consolidating Appeals and Granting Motion. These appeals shall be consolidated for all appellate purposes. The motion for an extension of time to file the opening brief is granted. Due: February 3, 2021. (SC)20-37720




10/20/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. Nos. 81395/81830. (SC)20-38502




10/20/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. Nos. 81395/81830. (SC)20-38503




12/09/2020Notice/OutgoingIssued Notice to File Docketing Statement in Docket No. 81830. Due date: 10 days.  Nos. 81395/81830.  (SC)20-44766




12/18/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (81830) Nos. 81295/81830. (SC)20-45862




02/03/2021BriefFiled Appellants' Opening Brief. Nos. 81395/81830. (SC)21-03366




02/03/2021AppendixFiled Appellants' Appendix to Opening Brief. Vols. 1-6. Nos. 81395/81830 (SC)21-03367




02/03/2021AppendixFiled Appellants' Appendix to Opening Brief. Vols. 7-8. Nos. 81395/81830 (SC)21-03368




03/04/2021MotionFiled Respondents' Motion for Sixty (60) Day Extension to File Answering Brief and Appendix. Nos.  81395/81830.  (SC)21-06361




03/08/2021MotionFiled Stipulation and Order to Extend Respondent's Time to File Answering Brief.  Nos. 81395/81830.  (SC)21-06723




03/09/2021Notice/IncomingFiled Notice of Withdrawal of Motion for Sixty (60) Day Extension to File Answering Brief and Appendix.  Nos. 81395/81830. (SC)21-06857




03/15/2021AppendixFiled Appellants' Supplemental Appendix - Volume 1. Nos. 81395/81830. (SC)21-07470




03/19/2021Order/ProceduralFiled Order Granting Motion.  Respondents shall have until May 4, 2021, to file and serve the answering brief.  fn1[Pursuant to the notice of withdrawal of motion filed on March 9, 2021, this court takes no action in regard to the motion for extension of time filed on March 4, 2021.]  Nos. 81395/81830.  (SC)21-08001




05/03/2021MotionFiled Respondents' Motion for Extension of Time to File Answering Brief.  Nos. 81395/81830. (SC)21-12556




05/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: May 25, 2021.  Nos. 81395/81830. (SC)21-12576




05/25/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief (REJECTED PER NOTICE ISSUED 05/25/21). Nos. 81395/81830.  (SC)


05/25/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Nos. 81395/81830.  (SC)21-14981




05/25/2021AppendixFiled Respondents' Appendix - Volumes 3-7.  Nos. 81395/81830.  (SC)21-14964




05/25/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief.  Nos. 81395/81830. (SC)21-14992




06/01/2021Order/ProceduralFiled Order Denying Motion.  Respondents' motion for leave to file an answering brief in excess of the type-volume limitation set forth in NRAP 32(2)(7) is denied without prejudice.  Respondents shall have 7 days from the date of this order to file and serve the answering brief.  Nos. 81395/81830.  (SC)21-15511




06/02/2021MotionFiled Respondents' Motion to Exceed Type-Volume Limitation for Answering Brief.  Nos. 81395/81830. (SC)21-15602




06/02/2021BriefFiled Respondents' Answering Brief.  Nos. 81395/81830. (SC)21-15604




06/02/2021AppendixFiled Respondents' Appendix - Volumes 1-4.  Nos. 81395/81830. (SC)21-15607




06/02/2021AppendixFiled Respondents' Appendix - Volumes 5-7.  Nos. 81395/81830. (SC)21-15608




06/10/2021Order/ProceduralFiled Order Granting Motion. Cause appearing, respondents' motion for leave to file an answering brief in excess of the type-volume limitation is granted.  The answering brief was filed on June 2, 2021. Appellants shall have until July 2, 2021, to file and serve a reply brief, if deemed necessary.  Nos. 81395/81830. (SC)21-16693




07/02/2021BriefFiled Appellants' Reply Brief.  Nos. 81395/81830.  (SC)21-19168




07/06/2021Case Status UpdateBriefing Completed/To Screening.  Nos. 81395/81830.  (SC)


11/17/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos. 81395/81830.  (SC)21-33015




11/23/2021Order/DispositionalFiled Order Affirming in Part and Reversing in Part. "We therefore affirm the district court's alter ego order in its entirety, dismissing all the claims against all the respondents other than Palomino, as well as its subsequent order granting respondents' renewed motion for summary judgment as to the claims against Palomino. We reserve the costs on this limited point."  NNP21 - EC/KP/DH. Nos. 81395/81830. (SC)21-33643





Combined Case View